                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

CAROLE OBLINGER, et al.,

       Plaintiffs,                                        Case No. 1:18-cv-775

               vs.
                                                          Bowman, M.J.

DONEGAL GROUP INC.
dba DONEGAL, et al.,

       Defendants.
                                 MEMORANDUM ORDER

        This civil action is now before the Court on Defendant Donegal Group Inc.’s

(Donegal) motion to dismiss (Doc. 11) and the parties’ responsive memoranda. Also

before the Court is Defendant Donegal and Defendant Atlantic States Insurance

Company’s (“ASIC”) motion to bifurcate the bad faith claims. (Doc. 14). The motions will

be addressed in turn.

       I.      Background and Facts

       Plaintiff Carole Oblinger suffered catastrophic injuries in an automobile accident

which occurred on December 21, 2015. (Doc. 1, ¶¶ 7-15). Among other things, Ms.

Oblinger suffered a traumatic brain injury which has and will continue to have a serious

impact upon her for the rest of her life. Id. After resolving their claim with the tortfeasor’s

insurer, Plaintiffs sought compensation from Defendants Donegal and ASIC pursuant to

contracts for automobile insurance which provided Plaintiffs with underinsured motorist

coverage. Id. at 17-23. Plaintiffs allege that they have been attempting to obtain a good

faith offer under the policy from Defendants for more than 13 months to no avail.
       As such, Plaintiff filed the instant action, asserting claims against Defendants

Donegal and ASIC for both: (i) breach of contract; and (ii) bad faith. Defendant Donegal

is the holding company for ASIC, as demonstrated on the policy attached to Plaintiffs’

Complaint. The policy explains Donegal’s relationship to ASIC: About the Donegal Family

of Companies: The Donegal Insurance Group is a family of regional property and casualty

insurance and financial services companies that includes:

        Donegal Mutual Insurance Company

        Atlantic States Insurance Company

       *****

       Donegal Group Inc.

       *****

(See Doc. 1, Ex. 1, at. 23).

       Defendant Donegal now moves to dismiss Plaintiffs’ claims against it, asserting

that Plaintiffs wrongfully allege that Donegal issued Plaintiffs’ policy and that Donegal is

not a party to the insurance contract. Defendants Donegal and ASIC also seek bifurcation

of Plaintiffs bad faith claims. Upon careful consideration and for the reasons that follow,

Defendants’ motions are not well-taken.

       II. Analysis

       A. Defendant Donegal’s motions to Dismiss (Doc. 11)

       A motion to dismiss pursuant to Rule 12(b)(6) operates to test the sufficiency of

the claims. The court is required to construe the complaint in the light most favorable to

the Plaintiff, and accept all well-pleaded factual allegations in the complaint as

true. See Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S.Ct. 1683, 40 L.Ed.2d 90 (1974)


                                             2
and Lewis v. ACB Business Services, 135 F.3d 389, 405 (6th Cir. 1998). A court,

however, will not accept conclusions of law or unwarranted inferences which are

presented as factual allegations. Blackburn v. Fisk University, 443 F.2d 121, 124 (6th Cir.

1974). A complaint must contain either direct or reasonable inferential allegations that

support all material elements necessary to sustain a recovery under some viable legal

theory. Lewis v. ACB, 135 F.3d at 405 (internal citations omitted). “While a complaint

attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations,

a plaintiff's obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires more

than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555, 127 S.Ct. 1955, 167

L.Ed.2d 929 (2007) (citations omitted); Association of Cleveland Fire Fighters v. City of

Cleveland, Ohio, 502 F.3d 545, 548 (6th Cir. 2007). Even though a complaint need not

contain “detailed” factual allegations, its “[f]actual allegations must be enough to raise a

right to relief above the speculative level on the assumption that all the allegations in the

complaint are true (even if doubtful in fact).” Id. (citations omitted).1

         Here, Donegal argues that it is the holding company for ASIC, and as such, ASIC,

not Donegal, issued the policy to Plaintiffs. Thus, it argues, since Donegal did not issue



1
  Additionally, assessment of the facial sufficiency of a complaint must ordinarily be undertaken without regard to
matters outside the pleadings, but the Court may “consider exhibits attached to the complaint, public records, items
appearing in the record of the case and exhibits attached to the defendant's motion to dismiss so long as they are
referred to in the complaint and are central to the claims contained therein without converting the motion to one for
summary judgment.” Rondigo, L.L.C. v. Twp. of Richmond, 641 F.3d 673, 680-81 (6th Cir. 2011) (citation and
alteration omitted). When a party presents material outside the pleadings in connection with its motion to dismiss, the
Court may convert the motion into a Motion for Summary Judgment or exclude the appended material and consider
the matter only on the pleadings. See Fed. R. Civ. P. 12(d); Gunasekera v. Irwin, 551 F.3d 461, 466 n.1 (6th Cir.
2009). Here, Plaintiffs attach several unverified documents to their Memorandum in Opposition to Donegal’s Motion
to Dismiss. These include correspondence from ASIC’s claims representative, a check issued by ASIC and a printout
from the Securities and Exchange Commission website. Since Plaintiffs did not attach any of these documents to or
reference them in their Complaint, they have not been considered by the Court. See Gavitt v. Born, 835 F.3d 623 (6th
Cir. 2016), citing Kreipke v. Wayne State Univ., 807 F.3d 768, 774 (6th Cir. 2015).

                                                          3
the policy and is not a party to the insurance contract, Plaintiffs are not in privity of contract

with Donegal. A party who is not in privity with a contracting party may not bring an action

on the contract. Accelerated Systems Integration, Inc. v. Ritzler, Coughlin & Swansinger,

Ltd., 8th Dist. Cuyahoga No. 97481, 2012-Ohio-3803, ¶ 26, citing Prosser and Keeton,

Torts, Section 93, 667 (5th Ed.1984). Courts have defined privity as "'[t]he connection of

relation between two parties, each having a legally recognized interest in the same

subject matter.'" Id., citing Sayyah v. Cutrell, 143 Ohio App.3d 102, 111-112, 757 N.E.2d

779 (12th Dist.2001).

       Donegal further argues that Plaintiffs have not pled any allegations sufficient to

pierce the corporate veil to hold Donegal liable for ASIC’s actions. In order to pierce the

corporate veil and impose liability upon the shareholders of a corporation, a plaintiff must

show that (1) control over the corporation by those to be held liable was so complete that

the corporation has no separate mind, will, or existence of its own, (2) control over the

corporation by those to be held liable was exercised in such a manner as to commit fraud

or an illegal act against the person seeking to disregard the corporate entity, and (3) injury

or unjust loss resulted to the plaintiff from such control and wrong doing. Belvedere

Condominium Unit Owners' Assn. v. R.E. Roark Cos. Inc. 67 Ohio St.3d 274, 287, 617

N.E.2d 1075 (1993), paragraph 3 of the syllabus; RCO Internatl. Corp. v. Clevenger, 180

Ohio App.3d 211, 2008-Ohio-6823, 904 N.E.2d 941, (10th Dist.), ¶ 9.

       Plaintiffs, however, argue that the representations made in the insurance policy

and language contained therein establish that Donegel is a proper party to this action.

Namely, Plaintiffs contend that Donegal is listed at the top of each of the fifteen policy

declaration pages of the policy, and the signature of Donegal’s then-acting President,



                                                4
Donald H. Nikolaus, appears at the bottom of the first fifteen pages of the policy. (Doc. 1,

Ex. 1-1, p. 2-16).

         Defendant ASIC, on the other hand, is listed only once on the policy declarations

pages, on the first page. (Doc. 1, Ex. 1-1, p. 2). When describing the coverage provided

by the policy, the policy describes what “we will pay. . .” (Doc. 1, Ex. 1-1, p. 17). The

policy states that “We thank you for choosing the Donegal Insurance Group to provide for

your insurance and banking needs. We value you as a customer and appreciate the

opportunity to serve you.” Id. Donegal contends however, that this argument ignores the

explicit statement in the policy that COVERAGE IS PROVIDED BY ATLANTIC STATES

INSURANCE COMPANY.

         Despite this representation, Plaintiffs’ communications regarding resolution and

payment of the claim, and the bad faith behavior, were exchanged with Donegal, not

ASIC. (Doc. 1, ¶¶ 27, 29). Donegal sent the correspondence regarding the claims which

are the subject matter of this case. (Id., Ex. B). Furthermore, Plaintiffs assert that they are

not seeking to impose liability upon Donegal under a veil piercing theory, as Donegal

contends in its Motion to Dismiss. See Mot. Dismiss (doc. 11), pp. 4-5. Rather, Plaintiffs

assert direct claims against Donegal as a party (a promisor) to the insurance contract at

issue.

         Based on the forgoing, and in light of the fact that discovery is just beginning, the

undersigned finds that privity has been sufficiently established such that Defendant

Donegal’s motion to dismiss (Doc. 11) is not well-taken at this time.2




2
 However, after appropriate discovery, this issue may be revisited through dispositive motions and/or
motions in limine at trial.

                                                   5
         II.    Plaintiff’s motion to Bifurcate Bad Faith Claim (Doc. 14)

         Defendants also seek to bifurcate the bad faith and punitive damages from the trial

on the contract claim relating to underinsured motorists’ coverage. Defendants also seek

to stay all discovery concerning the bad faith claim until after resolution of the contract

claim.

         Fed.Civ.R. 42(b) provides that “[f]or convenience, to avoid prejudice, or to expedite

and economize, the court may order a separate trial of one or more separate issues,

claims, crossclaims, counterclaims, or third-party claims.” A trial court considers several

factors when deciding whether separate trials are appropriate, including potential

prejudice to the jurors, possible confusion of the jurors and the resulting inconvenience

and economy. Wilson v. Morgan, 477 F.3d 326, 339 (6th Cir. 2007).

         According to Defendants, bifurcation would further judicial economy. The parties

do not dispute that UIM coverage is available with limits of $1 million. Rather, they

disagree about the value of the Plaintiffs’ claim. Thus, Defendants contend that the

determination of damages is critical to the bad faith finding. If a jury awards damages

within the relative range of the amount that ASIC offers to settle the case, Plaintiffs cannot

complain that ASIC did not properly value their damages. Such finding would obviate the

second trial on bad faith and therefore promote judicial efficiency.

         Plaintiffs’ however, assert that the Complaint alleges Defendants acted in bad faith

and breached their duty to act in good faith “by making an unreasonably delayed

response, unreasonable failure to make payment, and unreasonable failure to satisfy and

settle their insureds claim, all without lawful basis or factual dispute.” (Doc. 1, ¶ 27, ¶ 29).

Similarly, Plaintiffs allege Defendants breached the insurance contract by failing to pay



                                               6
Plaintiffs for the claims they presented. Id. at ¶¶ 21-23. Plaintiffs’ contract claims and bad

faith claims are intertwined and based upon the same facts and conduct. The same

information that demonstrates Defendants’ liability for the contract claim also

demonstrates the Defendants’ bad faith. Defendants’ conduct and manner of responding

to Plaintiff’s claim is relevant to both claims.

       Again, at this stage of the litigation, without the benefit of discovery, the

undersigned finds that bifurcation is unwarranted at this time.

       For these reasons, Defendant Donegal’s motion to dismiss (Doc. 11) is DENIED

and Defendants’ motion to bifurcate the bad faith claim (Doc. 14) is also not well-taken

and is herein DENIED.

       IT IS SO ORDERED.

                                                         /s Stephanie K. Bowman
                                                         Stephanie K. Bowman
                                                         United States Magistrate Judge




                                               7
